Citation Nr: 1613839	
Decision Date: 04/05/16    Archive Date: 04/13/16

DOCKET NO.  11-15 151A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a higher initial evaluation for service-connected lumbar strain with degenerative disc disease and neuroforaminal stenosis, rated noncompensable prior to April 3, 2014 and 10 percent from April 3, 2014. 

2.  Entitlement to a compensable initial evaluation for a service-connected bunion of the left foot.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from January 2000 to October 2006. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia. 

This matter was previously remanded by the Board February 2014.  It now returns for appellate review.

During the pendency of this appeal, a July 2014 rating decision granted a 10 percent rating for the lumbar strain with degenerative disc disease and neuroforaminal stenosis, effective from April 3, 2014.  Because this increased rating does not represent a grant of the maximum benefits allowable under the VA Schedule for Rating Disabilities, the Veteran's claim remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that a grant of a higher rating during the course of an appeal, but less than the maximum benefits allowable, does not abrogate the appeal). 

In March 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing testimony is associated with the record.

The issue of entitlement to a higher initial evaluation for service-connected lumbar strain with degenerative disc disease and neuroforaminal stenosis, rated noncompensable prior to April 3, 2014 and 10 percent from April 3, 2014, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's mild or moderate bunion of the left foot has not required an operational resection of the metatarsal head or been found to be equivalent to an amputation of the great toe at any time during the period of appeal; however, it has been manifested by complaints of pain productive of functional loss.


CONCLUSION OF LAW

The criteria for a 10 percent initial rating, but no higher, for a bunion of the left foot are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5280 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA must inform the Veteran about the information and evidence that is necessary to substantiate the claim, the information and evidence that VA will seek to provide, and the information and evidence that the Veteran is expected to provide.  38 U.S.C.A. § 5103(a)(1); 38 C.F.R. § 3.159(b)(1).  The appeal for a higher rating for a bunion of the left foot arose from a disagreement with the initial evaluation assigned following the grant of service connection. As such, there is no duty to provide further VCAA notice.  38 C.F.R. § 3.159(b)(3).  Rather, VA is only required to provide notice of the decision (under 38 U.S.C.A. § 5104) and a statement of the case (under 38 U.S.C.A. § 7105).  The record reflects that these notices have been provided to the Veteran.  Therefore, no further notice is needed for the issues addressed in this decision.

VA satisfied its duty to assist the Veteran under the VCAA by gathering relevant records.  VA has a duty to assist in obtaining the Veteran's service treatment records (STRs), and other relevant records.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c).  The Veteran's STRs and VA treatment records have been obtained and are associated with the claim file.  Additionally, the Veteran has not identified any private medical records.  Thus, the Board concludes that VA has made every reasonable effort to obtain all records relevant to the Veteran's claim.

Additionally, VA satisfied the duty to assist the Veteran by providing medical examinations to the Veteran.  VA provided examinations in May 2009 and April 2014 for the Veteran's service-connected left foot disability.  Each VA examiner interviewed the Veteran and conducted a physical examination, recorded clinical findings, and documented the Veteran's subjective complaints.  As these examinations included sufficient detail as to the severity of the Veteran's service-connected left foot disability and addressed the disability in the context of the rating criteria, the Board concludes that these examinations, considered in combination, are adequate for evaluation purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

Finally, as noted above, the Board remanded the matter decided herein, entitlement to a compensable initial evaluation for a service-connected bunion of the left foot, in February 2014.  The February 2014 Board remand directed that identified VA treatment records be obtained and that a VA examination be afforded to the Veteran for her service-connected left foot disability, with proper notification of such, and, thereafter for readjudication of the claim.  The record reflects VA treatment records have been associated with the claims file.  The record also reflects the Veteran was afforded an April 2014 VA foot examination.  Thereafter, a July 2014 supplemental statement of the case was issued.  Thus, the Board finds there has been substantial compliance with the remand instructions with respect to entitlement to a compensable initial evaluation for a service-connected bunion of the left foot.  Stegall v. West, 11 Vet. App. 268 (1998). 

The United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2015) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  Bryant v. Shinseki, 23 Vet App 488 (2010).  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board hearing in March 2013, the issue of an increased rating for a bunion of the left foot was fully explained by the VLJ.  In addition, the VLJ asked questions to ascertain the existence of any outstanding potentially available evidence which could help substantiate the claim.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In sum, the Board finds the record as it stands includes adequate evidence to allow the Board to decide entitlement to a compensable initial evaluation for a service-connected bunion of the left foot.  Additionally, the Veteran has not identified any relevant evidence that is outstanding.  Thus, VA satisfied its duties to notify and assist the Veteran with her claim for entitlement to a compensable initial evaluation for a service-connected bunion of the left foot.  As such, appellate review may proceed without prejudice to the Veteran.  

II.  Merits of the Claim

Disability evaluations are determined by comparing a veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  It is not expected that, in all cases, all will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability there from and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21 (2015). All reasonable doubt material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3 (2015). 

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  VA must consider whether to "stage" the rating, meaning assign different ratings at different times during the rating period to compensate the Veteran for times when the disability may have been more severe than at others. Consideration of the appropriateness of a staged rating is required for increased rating claims, irrespective of whether it is an initial rating at issue or instead an established rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran was awarded service connection for a bunion of the left foot and was assigned a noncompensable (zero percent) initial rating under Diagnostic Code 5280, effective from December 17, 2008.  Diagnostic Code 5280 provides ratings for unilateral hallux valgus.  Unilateral hallux valgus that is severe, if equivalent to amputation of great toe, is rated 10 percent disabling.  Unilateral hallux valgus that has been operated upon with resection of metatarsal head is rated 10 percent disabling.  38 C.F.R. § 4.71a (2015)

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40 (2015).  Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities.  38 C.F.R. § 4.45 (2015).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2015); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis).  However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body.  Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

The Veteran had a VA examination in May 2009, and it was noted that she denied any history of surgery to her feet but complained of bunions affecting each foot on the first metatarsophalangeal joint, with the pain characterized as moderate in intensity and was made worse by prolonged standing and prolonged walking.  The Veteran also complained of occasional stiffness and swelling over the bunion region.  Upon examination, the May 2009 VA examiner noted mild bunions on the right greater than the left foot with otherwise has normal anatomic development of the great toe, second toe, third toe, fourth toe, and fifth toe in the feet.  The examiner found full range of movement with dorsiflexion and plantar flexion but mild pain when doing so with dorsiflexion and plantar flexion engaging these movements secondary in the left metatarsal medial aspect of the first joint bilaterally.  The May 2009 VA examiner noted no pes planus, high arch, clawfoot or other deformity was found.  The May 2009 VA examiner diagnosed bilateral foot bunions.

The Veteran had another VA examination in April 2014.  The VA examiner noted mild or moderate left sided hallux valgus.  The April 2014 VA examiner found the Veteran did not have Morton's neuroma, metatarsalgia, hammer toes, hallux rigidus, pes cavus, malunion or nonunion of tarsal or metatarsal bones, other foot injuries, or bilateral weak foot.  During the April 2014 VA examination the Veteran reported that the base of the left great toe will sometimes get sore and she wears wide shoes and open toe sandals, which helps.  The April 2014 VA examiner stated the Veteran did not report flare-ups and there was no functional loss.

In her November 2009 notice of disagreement, the Veteran reported she still has a great deal of pain with her feet, especially when she standing, bending or stooping for any length of time.  The Veteran testified at the March 2013 Board hearing that she experienced pain in her left foot and that she was in the process of searching for the right shoe fitting to make it comfortable to stand on her feet all day.  The Veteran also testified she experienced swelling in the left foot after prolonged standing or walking and that the bunion on her left foot caused her great toe to align at an angle.  The Veteran is competent, as a lay person, to describe such symptomatology as it comes to her through her senses.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).

Under the circumstances of this case, the Board finds that throughout the rating period on appeal, the Veteran's bunion of the left foot has not met the criteria for a 10 percent rating pursuant to Diagnostic Code 5280 because the medical evidence of record fails to show that the Veteran exhibited severe unilateral hallux valgus, equivalent to amputation of great toe, or unilateral hallux valgus that has been operated upon with resection of metatarsal head.  

However, as noted above, in Burton, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in a non-arthritis context, as is the case here, the Board should address its applicability.  In the instant case, the Veteran's left foot disability has manifested by painful motion, as noted by the May 2009 VA examiner.  However, pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell, 24 Vet. App. at 43.  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  However, the Veteran reported, during the May 2009 VA examination and in March 2013 testimony, a lack of endurance in her left foot, as she experienced increased symptoms after prolonged standing or walking.  Therefore, pursuant to Mitchell, Burton, and 38 C.F.R. §§ 4.40 and 4.59, the Board finds that the Veteran is entitled to a 10 percent rating for such disability as a result of this manifestation as such constitutes functional loss.  The Veteran has consistently reported pain in her left foot after long period of standing, and her complaints are credible.  Therefore, she is entitled to an evaluation of 10 percent for a bunion of the left foot.

As discussed above, at the May 2009 VA examination the Veteran reported pain made worse by prolonged standing and prolonged walking as well as occasional stiffness and swelling and the VA examiner noted pain with dorsiflexion and plantar flexion.  At the April 2014 VA examination, the Veteran reported pain but no flare-ups.  However, the Veteran's pain has been accounted for in the increased evaluation granted herein, which contemplates the Veteran's subjective complaints and the documented objective findings.  The assignment of a rating in excess of 10 percent for a bunion of the left foot is not warranted at any time during the course of the appeal.  Specifically, light of the holding in Fenderson, supra, the Board has considered whether the Veteran is entitled to "staged" ratings for her service-connected bunion of the left foot; however, based upon the record, there has been no discernible period when the Veteran's service-connection bunion of the left foot is entitled to an evaluation in excess of 10 percent.

The record does not show that the Veteran is entitled to an evaluation in excess of 10 percent for a bunion of the left foot.  An evaluation in excess of 10 percent is not available under Diagnostic Code 5280.  Furthermore, she does not qualify for an evaluation in excess of 10 percent under Diagnostic Code 5284, other foot injuries, because the record does not show that the bunion of the left foot is moderately severe.  See 38 C.F.R. § 4.71a.  The May 2009 VA examiner characterized the Veteran's left foot bunion as mild and the June 2014 VA examiner reported that the Veteran had mild or moderate symptoms.  

Furthermore, record does not show that the Veteran has bilateral weak foot, claw foot (pes cavus), Morton's Disease, hallux rigidus, hammer toes, malunion or nonunion of the tarsal or metatarsal bones.  Therefore, Diagnostic Codes 5277, 5278, 5279, 5281, 5282, and 5283 are not applicable.  See 38 C.F.R. § 4.71a. 

In exceptional cases an extraschedular rating may be provided.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, the Board or the RO must determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.   

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the symptoms of the Veteran's service-connected left foot disability are contemplated by the schedular criteria.  The criteria provide examples of the types and degrees of symptoms for each level of compensation and the Veteran's symptoms do not deviate from those types of symptoms or from the severity of symptoms.  Essentially, the Veteran has reported pain, stiffness, and swelling, among other similar symptoms.  These symptoms are consistent with those measured by the schedular criteria.  As to the severity of the symptoms, the schedular criteria contemplate disability presenting additional disability, under other diagnostic codes as was considered above.  As the first prong of Thun is not satisfied, the Board finds that the evidence does not demonstrate an exceptional or unusual clinical picture beyond that contemplated by the rating criteria and no further analysis is required.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. For the above reasons, the Board declines to remand this issue for consideration of an extra-schedular evaluation.

Finally, the Board notes a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Additionally, when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.   

In this case, the Board finds that a claim for a TDIU was not expressly raised by the Veteran or reasonably raised by the record.  The evidence of record indicates the Veteran is employed, specifically in October 2013 testimony and during the April 2014 VA back examination report, Veteran reported she was employed as a registered nurse.  Additionally, the April 2014 foot examination report noted the Veteran's foot condition did not impact her ability to work.  Moreover, the Veteran has not asserted that she was unemployed due to her service-connected bunion of the left foot.  Therefore, further consideration of a TDIU is not warranted.

In reaching the foregoing conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against higher or separate ratings beyond what has been awarded herein, specifically, a 10 percent initial rating, but no higher, for a bunion of the left foot, that doctrine is not further applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

For the entire appeal period, a 10 percent initial rating, but no higher, for a bunion of the left foot is granted, subject to regulations governing the payment of monetary awards.

REMAND

The development requested by the Board in the February 2014 remand directive specific to entitlement to a higher initial evaluation for service-connected lumbar strain with degenerative disc disease and neuroforaminal stenosis, rated noncompensable prior to April 3, 2014 and 10 percent from April 3, 2014, has not been fully completed.  A remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id. Thus, in the present case additional development must be conducted. 

In pertinent part, the Board requested that the Veteran be afforded a VA examination addressing the severity of Veteran's service-connected back disability to include addressing any neurologic component.  Review of the resulting April 2014 VA back examination stated there was no objective evidence of myelopathy, radiculopathy or neuropathy, based on review of the available medical records, medical literature and clinical experience and specifically cited the Veteran's normal August 2011 testing.  However, such does not address a subsequent July 2012 VA treatment record which noted low back pain with radicular features.  Moreover, the April 2014 VA back examiner stated the Veteran did not report flare-ups during the examination.  However, such is inconsistent with the Veteran's March 2013 testimony in which she reported that if she does not maintain a certain posture, activities such as cleaning the house or vacuuming can trigger back muscle spasms.  Based on the foregoing, the Board finds another VA examination to determine the severity of the Veteran's service-connected back disability is warranted.

Finally, in light of the remand, updated VA treatment records should be obtained. The record reflects the Veteran most recently received VA treatment from the Valdosta Community Based Outpatient Clinic (CBOC), part of the North Florida/South Georgia Veterans Health System in December 2013.  Thus, on remand, updated VA treatment records from the North Florida/South Georgia Veterans Health System, to include Valdosta CBOC and all additional associated outpatient clinics, since December 2013, should be obtained and associated with the claims file.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's updated VA treatment records from the North Florida/South Georgia Veterans Health System, to include Valdosta CBOC and all additional associated outpatient clinics, since December 2013, and associate these records with the claims folder.  All attempts to obtain these records must be documented in the claims file.  The Veteran and her representative must be notified of any inability to obtain the requested documents.

2.  Thereafter, schedule the Veteran for VA examination, to determine the current severity of her service-connected back disability.  The claims folder must be provided to the examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies, must be accomplished. 

The examiner should state whether there is any evidence of favorable or unfavorable ankylosis in the lumbar spine.  Range of motion testing should also be completed and the examiner should accurately report the point (in degrees) at which pain is objectively recorded.  It should also be determined whether there is weakened movement, excess fatigability, or incoordination attributable to the Veteran's lumbar spine, expressed in terms of the degree of additional range of motion loss due to any weakened movement, excess fatigability, or incoordination.  An opinion should also be provided regarding whether any pain found on examination limits functional ability during flare-ups or during periods of repeated use, noting the degree of additional range of motion loss due to pain on use or during flare-ups.  The VA examiner should reconcile any findings with the Veteran's lay statement of record, including March 2013 testimony in which she reported that if she does not maintain a certain posture, activities such as cleaning the house or vacuuming can trigger back muscle spasms.

The examiner should also identify any neurological impairment(s) associated with the Veteran's back disability, including any impairment manifested by pain and/or numbness and describe any symptoms and functional limitations associated with such impairment(s).  The VA examiner should reconcile any findings with the Veteran's lay statement of record as well as with the July 2012 VA treatment record which noted low back pain with radicular features.

The examiner should indicate whether the Veteran experiences incapacitating episodes (a period of acute signs and symptoms that requires physician-prescribed bed rest) and frequency and total duration of such episodes over the course of a year.  The examiner is asked to be as specific as possible with respect to the frequency and total duration of any incapacitating episodes.

A complete rationale should be given for all opinions and conclusions expressed in the report.

3.  The Veteran must be notified that it is her responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2015).

4.  Finally, after undertaking any other development deemed appropriate, readjudicate the issue on appeal.  If the benefit sought is not granted, furnish the Veteran and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


